474 Pa. 102 (1977)
376 A.2d 993
LEWISBURG AREA EDUCATION ASSOCIATION, Appellant,
v.
BOARD OF SCHOOL DIRECTORS, LEWISBURG AREA SCHOOL DISTRICT.
Supreme Court of Pennsylvania.
August 17, 1977.
Reargument Denied September 16, 1977.
*103 William A. Hebe, Spencer, Gleason & Hebe, Wellsboro, for appellant.
Louise O. Knight, Clement & Knight, Lewisburg, for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.

OPINION OF THE COURT
PER CURIAM:
Petition for allowance of appeal is granted.[*]
In Community College of Beaver County, Society of the Faculty v. Community College of Beaver, ____ Pa. ____, 375 A.2d 1267 (1977), this Court stated that an arbitrator's award is to be respected by the judiciary if the award "`can in any rational way be derived from the agreement, viewed in light of its language, its context, and any other indicia of the parties' intention . . . .'" (Slip opinion at 17), *104 quoting Ludwig Honold Mfg. Co. v. Fletcher, 405 F.2d 1123, 1128 (3d Cir. 1969). See also Washington Arbitration Case, 436 Pa. 168, 259 A.2d 437 (1969).
Applying this standard of review, we conclude that the arbitrator's award in the instant case was rationally derived from the agreement and that the Commonwealth Court erred in reversing the arbitration award.
The order of the Commonwealth Court is reversed and the arbitration award is reinstated.
NOTES
[*]  We hear this appeal pursuant to the Appellate Court Jurisdiction Act, Act of July 31, 1970, P.L. 673, art. II, § 204(a), 17 P.S. § 211.204(a) (Supp. 1977).